DETAILED ACTION
This Action is in response to the communication received on 12/07/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 35-52 and 63-64 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“An electronic device for data processing, comprising: 
at least one storage medium including a set of instructions;
 at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 
receive, from a first application installed in the electronic device, a first request for accessing a first set of contents associated with a second application in the electronic device; 
in response to the first request, place link information associated with the first set of contents to a predetermined storage space in the electronic device, the predetermined storage space being independent of the first application, wherein the link information includes a request time stamp of the first request and a content pointer of the first set of contents; 

obtain an invoking time stamp indicating a time when the second application is invoked;
 compare a time interval between the request time stamp and the invoking time stamp to a predetermined time threshold, wherein the predetermined time threshold Response to Non-Final Office Action Attorney Docket No.: 20615-0505US00 Application No.: 16/723,299Page 3 of 16 is adjustable depending on different running states of the second application;
 and access the first set of contents in the second application according to the content pointer in response to a determination that the time interval is less than the predetermined time threshold, or access a second set of contents in the second application according to default settings of the second application in response to a determination that the time interval is equal to or more than the predetermined time threshold. ”
  
 The prior arts of the record, lack disclosure or inferences where compare a time interval between the request time stamp and the invoking time stamp to a predetermined time threshold, wherein the predetermined time thresholdResponse to Non-Final Office Action Attorney Docket No.: 20615-0505US00 Application No.: 16/723,299Page 3 of 16is adjustable depending on different running states of the second application.

The closest prior art of the record (Yue) discloses “the method comprises the steps of receiving a detecting command and starting a timer, wherein the triggering of the timer is influenced by the starting of the application program; comparing the triggering time of the timer with the preset triggering time;" and also discloses “preset trigger time value 

However, Yue only discloses calculating the preset time value when the application does not exist, but does not teach "the predetermined time thresholdResponse to Non-Final Office Action Attorney Docket No.: 20615-0505US00 Application No.: 16/723,299Page 3 of 16is adjustable depending on different running states of the second application" as recited in amended claim 35.

  As such, the combined features as recited in claim 35 are not specifically disclosed in the prior arts of the record and claims 35-52 and 63-64 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166